Citation Nr: 0725674	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-24 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that rating decision, the RO 
found that new and material had not been submitted to reopen 
the veteran's claim for service connection for a back 
disability.  The veteran's disagreement with this rating 
decision led to this appeal.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2007.  A copy of the transcript of that 
hearing has been made part of the record.  The Board notes 
that subsequent to the hearing the veteran submitted 
additional evidence.  The veteran did not waive review of 
this evidence by the agency of original jurisdiction (AOJ), 
which is the RO in this case.  As discussed below, the Board 
finds that the veteran has submitted new and material 
evidence sufficient to reopen his claim.  Upon remand, the RO 
will issue a supplemental statement of the case that includes 
consideration of this additional evidence.  See 38 C.F.R. 
§ 19.31.

The issue of entitlement to service connection for a back 
disability upon the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
paracentral disc herniation L5-S1 with inferior extrusion (a 
back disability) in a September 2001 rating decision; the 
veteran filed a notice of disagreement to this rating 
decision but did not perfect his appeal. 

2.  Evidence obtained since the September 2001 rating 
decision denying service connection for a back disability is 
new and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has been received since the 
September 2001 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no prejudice to the veteran in proceeding with this 
appeal.

Factual Background, Legal Criteria and Analysis

The veteran contends that he injured his back during service 
by lifting heavy items, such as 50 gallon drums and 
refrigerators.  The veteran's claim for service connection 
for a back disability was denied in a September 2001 rating 
decision.  The veteran submitted a notice of disagreement to 
this rating decision and was issued an April 2003 statement 
of the case.  The veteran, however, did not file a timely 
substantive appeal (VA form 9).  The September 2001 rating 
decision, therefore, became final.  See 38 U.S.C.A. § 7105.  

The veteran filed to reopen his claim for service connection 
in April 2004.  In the September 2004 rating decision, the RO 
determined that new and material evidence had not been 
submitted, although the RO also discussed the merits of the 
case.  Regardless of the RO's action regarding reopening the 
veteran's claim, however, the Board must independently 
address the issue of reopening a previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in September 2001.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2001 rating decision, the 
evidence showed that the veteran had a current back 
disability.  Service medical records revealed that the 
veteran sought treatment in August 1975 for back pain he had 
for one week.  It was noted that the pain was in the right 
kidney region.  In a February 1976 treatment record, the 
veteran sought treatment for a "back problem."  The 
clinician noted that the veteran had been throwing a football 
and subsequently had pain in the right shoulder.  He was 
diagnosed as having a muscle strain.  In the report of 
medical history completed upon discharge, the veteran marked 
that he had a history of recurrent back pain.  In the 
veteran's separation examination, the medical professional 
completing the record noted that the veteran had recurrent 
back pain since 1973 that was never treated.

Since the September 2001 rating decision, additional evidence 
has been obtained.  The evidence includes a February 2004 
spine VA examination in which the examiner indicated that the 
veteran had low back pain since the 1970s.  He noted that the 
pain had gotten progressively worse and that there had been 
no specific injury to the back.  

In an April 2004 letter, a private doctor reported that the 
veteran's service records indicated an onset of back pain in 
August 1975.  He further noted that in 1989, with any injury 
or strenuous activity, the veteran began to have worsening 
back pain.  The veteran was subsequently diagnosed as having 
lumbar disc herniation.  The doctor reported that this had 
resulted in disabling back pain. 

In his testimony before the Board, the veteran provided 
additional details regarding his contention that his current 
back disability stems from lifting heavy objects while in 
service.  The Board notes that the veteran's DD 214 indicates 
that he was a material facilities specialist.

The Board highlights that additional medical records in the 
claims file document the veteran's treatment for a back 
disability.  Review of these records reveals that the veteran 
has reported different dates of onset of his back pain.

In the February 2004 VA examination, the examiner indicated 
that the veteran had back pain since the 1970s.  The Board 
notes that the veteran was in service for six years during 
the 1970s.  The examiner, however, did not provide the basis 
for this finding.  Further, in the private doctor's April 
2004 letter, he noted that the veteran had an onset of back 
pain in August 1975 (during service).  The examiner, however, 
did not provide an opinion that the veteran's current back 
disability is directly related to this onset of back pain in 
service.

The Board notes that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or from aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Although the Board finds that the additional evidence 
is insufficient to grant service connection, the February 
2004 and April 2004 medical records provide new and material 
evidence regarding the unestablished fact that the veteran's 
current back disability is related to his service.  This 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the September 2001 rating decision 
and this evidence raises a reasonable possibility of 
substantiating the claim.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disability 
is reopened.

The appeal is granted to that extent only.


REMAND

The veteran has asserted that he has a back disability due to 
his service.  As outlined above, the Board has reopened the 
veteran's claim.  The Board finds, however, that additional 
evidentiary development is required before the Board can make 
a final adjudication on this claim.

The claims file includes several VCAA notification letters.  
Since the veteran filed his claim to reopen, however, the 
veteran has not been given a VCAA notification letter that 
informs him of the elements of his underlying claim.  Upon 
remand, therefore, the veteran should be provided with an 
additional VCAA letter regarding his reopened claim.  This 
letter should include the additional notice of the five 
elements of a service connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the veteran submitted additional evidence 
subsequent to his May 2007 Board hearing.  This evidence 
included evidence related to his claim for 
Social Security Administration (SSA) disability benefits.  As 
these records, however, did not include any determinations 
made by SSA, it is unclear whether the veteran submitted all 
relevant records held by SSA.  Therefore, the Board finds 
that the AMC/RO must attempt to obtain any SSA records not 
currently in the claims file.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 
110 (2000) (holding that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).  In addition, the 
AMC/RO should obtain copies of any other outstanding 
treatment records for his back disability.

The Board notes that there is competent evidence that the 
veteran has a current back disability.  Further, the claims 
file includes medical records that indicate that there may be 
a nexus between the veteran's current back disability and his 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Upon remand, a VA medical examination should be provided in 
which the examiner gives an opinion regarding whether the 
veteran has a current back disability related to service.  
See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  The letter must address 
the evidence and information needed for 
the veteran to substantiate the claim 
for service connection for a back 
disability.

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's claim 
for disability benefits, as well as any 
medical records in its possession that 
are not currently in the claims file.

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for a back disability should be 
obtained and made part of the record.

4.  The veteran should be afforded a VA 
examination in conjunction with his 
claim for service connection for a back 
disability.  The examiner should be 
provided with the veteran's claims file 
and a copy of this decision.  Following 
a review of the service medical records, 
relevant post-service medical records, 
the clinical examination, and any tests 
that are deemed necessary, the examiner 
should address the following question:

Is it at least as likely as not (a 
degree of probability of 50 percent 
or higher) that the veteran has a 
back disability related to service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

If the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the veteran's claim must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


